

COMMON UNIT PURCHASE AGREEMENT
 


 
among
 


 
REGENCY ENERGY PARTNERS LP
 
and
 
NEUBERGER BERMAN, LLC
 

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
 
ARTICLE I DEFINITIONS
1
Section 1.01
Definitions
1
Section 1.02
Accounting Procedures and Interpretation
5
   
ARTICLE II AGREEMENT TO SELL AND PURCHASE
5
Section 2.01
Sale and Purchase
5
Section 2.02
Closing
5
Section 2.03
Conditions to Closing.
5
Section 2.04
Regency Deliveries
6
Section 2.05
The Purchaser’s Deliveries
7
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS  RELATED TO REGENCY
7
Section 3.01
Partnership Existence
7
Section 3.02
Capitalization and Valid Issuance of Purchased Units
8
Section 3.03
Registration Statement and Prospectus.
9
Section 3.04
Regency SEC Documents
10
Section 3.05
No Material Adverse Change
10
Section 3.06
Litigation
11
Section 3.07
No Conflicts; Compliance with Laws
11
Section 3.08
Authority, Enforceability
11
Section 3.09
Approvals
12
Section 3.10
MLP Status
12
Section 3.11
Investment Company Status
12
Section 3.12
Certain Fees
12
Section 3.13
No Side Agreements
12
Section 3.14
Insurance
12
Section 3.15
Internal Accounting Controls
12
Section 3.16
Listing and Maintenance Requirements
13
Section 3.17
Confidential Information
13
Section 3.18
Further Agreements of Regency
13
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS  OF THE PURCHASER
13
Section 4.01
Existence
13
Section 4.02
Authorization, Enforceability
13
Section 4.03
No Breach
13
Section 4.04
Certain Fees
14
Section 4.05
No Side Agreements
14

 

--------------------------------------------------------------------------------


Section 4.06
Short Selling
14
Section 4.07
Regency Information
14
   
ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES
14
Section 5.01
Indemnification by Regency
14
Section 5.02
Indemnification by the Purchasers
14
Section 5.03
Indemnification Procedure
15
   
ARTICLE VI MISCELLANEOUS
16
Section 6.01
Interpretation and Survival of Provisions
16
Section 6.02
Survival of Provisions
16
Section 6.03
No Waiver; Modifications in Writing
16
Section 6.04
Binding Effect; Assignment
17
Section 6.05
Non-Disclosure
17
Section 6.06
Communications
18
Section 6.07
Entire Agreement
18
Section 6.08
Governing Law
19
Section 6.09
Waiver of Jury Trial
19
Section 6.10
Execution in Counterparts
19



 
 
 

--------------------------------------------------------------------------------

 

COMMON UNIT PURCHASE AGREEMENT
 
This COMMON UNIT PURCHASE AGREEMENT, dated as of July 25, 2008 (this
“Agreement”), is by and between REGENCY ENERGY PARTNERS LP, a Delaware limited
partnership (“Regency”), and Neuberger Berman, LLC (“Neuberger”), acting in its
capacity as investment advisor for certain clients on behalf of those clients
for whom Neuberger is purchasing the Common Units (as defined below) (the
“Purchaser”).
 
WHEREAS, Regency has filed with the Commission (as defined below), pursuant to
the Securities Act (as defined below) and the rules and regulations adopted by
the Commission thereunder, the Registration Statement (as defined below)
relating to the offer and sale from time to time of up to $691,322,449 aggregate
initial offering price of common units representing limited partner interests in
Regency (“Common Units”) and certain other Regency securities, and such
Registration Statement has become effective; and
 
WHEREAS, Regency desires to sell to the Purchaser, and the Purchaser desires to
purchase from Regency, certain of those Common Units, in accordance with the
provisions of this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01    Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
 
“Basic Documents” means, collectively, this Agreement, the Partnership Agreement
and any and all other agreements or instruments executed and delivered by the
Parties to evidence the execution, delivery and performance of this Agreement,
and any amendments, supplements, continuations or modifications thereto.
 
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.
 
“Class D Units” means the Class D units representing limited partner interests
in Regency and any Common Units into which such Class D Units convert.
 


 
 

--------------------------------------------------------------------------------

 



“Closing” shall have the meaning specified in Section 2.03.
 
“Closing Date” shall have the meaning specified in Section 2.03.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Units” has the meaning set forth in the recitals.
 
“Delaware LLC Act” shall have the meaning specified in Section 3.02.
 
“Delaware LP Act” shall have the meaning specified in Section 3.02.
 
“Effective Date” shall have the meaning specified in Section 3.03.
 
“Effective Time” shall have the meaning specified in Section 3.03.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
“General Partner” means Regency GP LP, a Delaware limited partnership, and
includes Regency GP LLC, a Delaware limited liability company and the general
partner of Regency GP LP.
 
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to Regency means a Governmental Authority having
jurisdiction over Regency, its Subsidiaries or any of their respective
Properties.
 
“Indemnified Party” shall have the meaning specified in Section 5.03.
 
“Indemnifying Party” shall have the meaning specified in Section 5.03.
 
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
 
“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority or other encumbrance upon or
with respect to any property of any kind.
 
“LTIP” shall have the meaning specified in Section 3.02(b).
 
“NASDAQ” means the NASDAQ Global Select Market.
 


 
2

--------------------------------------------------------------------------------

 



“Neuberger” means Neuberger Berman, LLC, acting as investment advisor for
certain clients on behalf of those clients for whom Neuberger is purchasing the
Common Units.
 
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of Regency, dated February 15, 2006, as amended from time to
time.
 
“Partnership Securities” means any class or series of equity interest in Regency
(but excluding any options, rights, warrants and appreciation rights relating to
an equity interest in Regency), including without limitation Common Units,
Subordinated Units, Class D Units and the Incentive Distribution Rights (as
defined in the Partnership Agreement).
 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Prospectus” shall have the meaning specified in Section 3.03.
 
“Purchase Price” means the $23,590,000 paid by the Purchaser for the Purchased
Units; provided that if the Closing occurs after the record date of the
distribution to Regency unitholders with respect to the quarter ended June 30,
2008, the Purchase Price will be reduced by an amount per Purchased Unit equal
to such distribution.
 
“Purchased Units” means the 1,000,000 common units purchased by the Purchaser.
 
“Purchaser Related Parties” shall have the meaning specified in Section 5.01.
 
“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Regency” has the meaning set forth in the introductory paragraph.
 
“Regency Credit Facility” means the Fourth Amended and Restated Credit
Agreement, dated as of August 15, 2006, as amended as of the date hereof and
from time to time, by and among Regency and the lenders named therein, as
amended as of the date hereof.
 
“Regency Financial Statements” shall have the meaning specified in Section 3.04.
 
“Regency Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations, affairs
or prospects of Regency and its Subsidiaries taken as a whole; (b) the ability
of Regency and its Subsidiaries taken as a whole to carry on their business as
such business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis; or (c) the ability of Regency to
consummate the transactions under any Basic Document; provided, however, that a
Regency Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the
 


 
3

--------------------------------------------------------------------------------

 



Regency Parties operate, except to the extent that the Regency Parties, taken as
a whole, are adversely affected in a disproportionate manner as compared to
other industry participants, (y) the outbreak or escalation of hostilities
involving the United States, the declaration by the United States of a national
emergency or war or the occurrence of any other calamity or crisis, including
acts of terrorism, or (z) any change in accounting requirements or principles
imposed upon Regency and its Subsidiaries or their respective businesses or any
change in applicable Law, or the interpretation thereof.
 
“Regency Parties” means Regency, the General Partner and all of Regency’s
Subsidiaries.
 
“Regency Related Parties” shall have the meaning specified in Section 5.02.
 
“Regency SEC Documents” shall have the meaning specified in Section 3.04.
 
“Registration Statement” shall have the meaning specified in Section 3.03.
 
“Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.
 
“Rules and Regulations” shall have the meaning specified in Section 3.03.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.
 
“Transfer” shall have the meaning specified in Section 4.06.
 
Section 1.02                                 Accounting Procedures and
Interpretation.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all Regency Financial Statements and
certificates and reports as to financial matters required to be furnished to the
Purchaser hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the Commission) and in compliance as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto.
 

 
4

--------------------------------------------------------------------------------

 



 
ARTICLE II
 
AGREEMENT TO SELL AND PURCHASE
 
Section 2.01                                 Sale and Purchase.  Subject to the
terms and conditions hereof, Regency hereby agrees to issue and sell to the
Purchaser, free and clear of any and all Liens, and the Purchaser hereby agrees
to purchase from Regency, the Purchased Units, and the Purchaser agrees to pay
Regency the Purchase Price.
 
Section 2.02                                 Closing.  Subject to the terms and
conditions hereof, the consummation of the purchase and sale of the Purchased
Units hereunder (the “Closing”) shall take place at 9:00 a.m., Central Daylight
Time, on August 1, 2008 at the offices of Vinson & Elkins L.L.P., First City
Tower, 1001 Fannin Street, Houston, Texas 77002, or at such other time and date
not later than five (5) full Business Days thereafter as Regency and the
Purchaser may agree (the “Closing Date”).  The parties agree that the Closing
may occur via delivery of facsimiles of this Agreement and cross-receipts;
provided, that originals of such documents are sent via overnight delivery to be
received by the other party (or designee of such other party) on the first
business day immediately following the Closing Date.
 
Section 2.03                                 Conditions to Closing.
 
(a)           Mutual Conditions.  The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
 
(i)                 no statute, rule, order, decree or regulation shall have
been enacted or promulgated, and no action shall have been taken, by any
Governmental Authority which temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby or makes the transactions contemplated hereby
illegal; and
 
(ii)                 there shall not be pending any suit, action or proceeding
by any Governmental Authority seeking to restrain, preclude, enjoin or prohibit
the transactions contemplated by this Agreement.
 
(b)The Purchaser’s Conditions.  The respective obligation of the Purchaser to
consummate the purchase of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Purchaser in writing, in whole or in
part with respect to its Purchased Units, to the extent permitted by applicable
Law):
 
(i)                 since the date of this Agreement, no Regency Material
Adverse Effect shall have occurred and be continuing;
 
(ii)                 no notice of delisting shall have been received by Regency;
 
                (iii)                the representations and warranties of
Regency contained in this Agreement that are qualified by materiality or Regency
Material Adverse Effect shall be true and correct as of the Closing Date as if
made on and as of the Closing Date and all other representations and warranties
shall be true and correct in all material respects as of

 
5

--------------------------------------------------------------------------------

 



the Closing Date as if made on and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only); and
 
(iv)                 Regency shall have delivered, or caused to be delivered, to
the Purchaser at the Closing, Regency’s closing deliveries described in Section
2.04.
 
(c)    Regency’s Conditions.  The obligation of Regency to consummate the sale
of the Purchased Units to the Purchaser shall be subject to the satisfaction on
or prior to the Closing Date of the following condition (which may be waived by
Regency in writing, in whole or in part, to the extent permitted by applicable
Law): the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date as if made on and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only).
 
Section 2.04    Regency Deliveries.  At the Closing, subject to the terms and
conditions hereof, Regency will deliver, or cause to be delivered, to the
Purchaser:
 
(a)           The Purchased Units by electronic delivery to The Depository Trust
Company on Purchaser’s behalf, registered in such name(s) as Purchaser has
designated;
 
(b)           Copies of (i) the Certificate of Limited Partnership of Regency,
(ii) the Certificate of Limited Partnership of Regency GP LP and (iii) the
Certificate of Formation of Regency GP LLC, each certified by the Secretary of
State of the jurisdiction of its formation as of a recent date;
 
(c)           A certificate of the Secretary of State of the State of Delaware,
dated a recent date, that Regency is in good standing;
 
(d)           A cross-receipt executed by Regency and delivered to the Purchaser
certifying that it has received the Purchase Price as of the Closing Date;
 
(e)           An opinion addressed to the Purchaser from legal counsel to
Regency , dated as of the Closing Date, in the form and substance attached
hereto as Exhibit A;
 
(f)           A copy of the final prospectus supplement relating to the
Purchased Units and the offering thereof, including the accompanying base
prospectus, substantially in the form that will be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations after the date and time
this Agreement is executed;
 
(g)           A certificate of the Secretary or Assistant Secretary of Regency
GP, LLC, on behalf of Regency, certifying as to and attaching (1) the
Partnership Agreement, (2) board resolutions authorizing the execution and
delivery of the Basic Documents and the consummation of the transactions
contemplated thereby, including the issuance of the Purchased Units and (3) its
incumbent officers authorized to execute the Basic Documents, setting forth the
name and title and bearing the signatures of such officers; and
 

 
6

--------------------------------------------------------------------------------

 
    
(h)           A certificate, dated the Closing Date and signed by (x) the Chief
Executive Officer and (y) the Chief Financial Officer of Regency GP, LLC, in
their capacities as such, stating that:
 
(i)                 Regency has performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by Regency on or prior to the Closing Date;
 
(ii)                 The representations and warranties of Regency contained in
this Agreement that are qualified by materiality or Regency Material Adverse
Effect were true and correct when made and as of the Closing Date and all other
representations and warranties were true and correct in all material respects
when made and are true and correct in all material respects as of the Closing
Date, in each case as though made at and as of the Closing Date (except that
representations made as of a specific date shall be required to be true and
correct as of such date only).
 
Section 2.05    The Purchaser’s Deliveries.  At the Closing, subject to the
terms and conditions hereof, the Purchaser will deliver, or cause to be
delivered, to Regency:
 
(a)           Payment to Regency of the Purchase Price by wire transfer of
immediately available funds to an account designated by Regency in writing at
least two Business Days prior to the Closing Date; and
 
(b)           A cross-receipt executed by the Purchaser and delivered to Regency
certifying that it has received its respective Purchased Units as of the Closing
Date.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
RELATED TO REGENCY
 
Regency represents and warrants to and covenants to the Purchaser as follows:
 
Section 3.01    Partnership Existence.  Regency (a) is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware; and (b) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Regency Material Adverse Effect.  Each of Regency’s Subsidiaries has been duly
incorporated or formed, as the case may be, and is validly existing and in good
standing under the laws of the State or other jurisdiction of its incorporation
or organization, as the case may be, and has all requisite power and authority,
and has all governmental licenses, authorizations, consents and approvals
necessary, to own, lease, use or operate its respective Properties and carry on
its business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Regency Material Adverse Effect.  None of Regency nor any of its
Subsidiaries are in default in the performance, observance or fulfillment of any
provision of, in the case of Regency, the Partnership Agreement or its
Certificate of Limited Partnership or, in the case of any Subsidiary of Regency,
its respective certificate of incorporation, certification of


 
7

--------------------------------------------------------------------------------

 

formation, bylaws, limited liability company agreement or other similar
organizational documents.  Each of Regency and its Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership,
limited liability company or corporation, as applicable, and is authorized to do
business in each jurisdiction in which the ownership or leasing of its
respective Properties or the character of its respective operations makes such
qualification necessary, except where the failure to obtain such qualification,
license, authorization or good standing would not be reasonably likely to have a
Regency Material Adverse Effect.
 
Section 3.02    Capitalization and Valid Issuance of Purchased Units
 
(a)           As of the date of this Agreement, prior to the issuance and sale
of the Purchased Units, as contemplated hereby, the issued and outstanding
limited partner interests of Regency consist of 45,724,516 Common Units,
19,103,896 Subordinated Units, 7,276,506 Class D Units and the Incentive
Distribution Rights (as defined in the Partnership Agreement).  The only issued
and outstanding general partner interests of Regency are the interests of the
General Partner described in the Partnership Agreement.  All outstanding Common
Units, Subordinated Units, Class D Units and Incentive Distribution Rights and
the limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Section 17-607 of the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”)).
 
(b)           Other than the Regency GP LLC Long-Term Incentive Plan (the
“LTIP”), Regency has no equity compensation plans that contemplate the issuance
of partnership interests of Regency (or securities convertible into or
exchangeable for partnership interests of Regency).  No indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which Regency unitholders may vote are issued
or outstanding.  Except as set forth in the first sentence of this
Section 3.02(b), as contemplated by this Agreement or as are provided in the
Partnership Agreement, there are no outstanding or authorized (i) options,
warrants, preemptive rights, subscriptions, calls, or other rights, convertible
or exchangeable securities, agreements, claims or commitments of any character
obligating Regency or any of its Subsidiaries to issue, transfer or sell any
partnership interests or other equity interest in, Regency or any of its
Subsidiaries or securities convertible into or exchangeable for such partnership
interests, (ii) obligations of Regency or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any partnership interests or equity interests of
Regency or any of its Subsidiaries or any such securities or agreements listed
in clause (i) of this sentence or (iii) voting trusts or similar agreements to
which Regency or any of its Subsidiaries is a party with respect to the voting
of the equity interests of Regency or any of its Subsidiaries.
 
(c)           (i) All of the issued and outstanding equity interests of each of
Regency’s Subsidiaries (except for Edwards Lime Gathering LLC, of which Regency
owns approximately 60% of the member interests) are owned, directly or
indirectly, by Regency free and clear of any Liens (except for such restrictions
as may exist under applicable Law and except for such Liens as may be imposed
under the Regency Credit Facility), and all such ownership interests have been
duly authorized, validly issued and are fully paid (to the extent required in
the organizational documents of Regency’s Subsidiaries, as applicable) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act,
Sections 18-607 and 18-804 of the Delaware Limited Liability
 


 
8

--------------------------------------------------------------------------------

 

Company Act (the “Delaware LLC Act”) and Article 5.09 of the Texas Limited
Liability Company Act) and free of preemptive rights and (ii) except as
disclosed in the Regency SEC Documents, neither Regency nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.
 
(d)           The Purchased Units being purchased by the Purchaser acting as
investment advisor for certain clients on behalf of those clients for whom the
Purchaser is purchasing the Purchased Units hereunder and the limited partner
interests represented thereby will be duly authorized by Regency pursuant to the
Partnership Agreement prior to the Closing and, when issued and delivered to the
Purchaser against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 17-303 and  17-607 of the Delaware LP
Act) and will be free of any and all Liens and restrictions on transfer, other
than (i) restrictions on transfer under the Partnership Agreement or this
Agreement and under applicable state and federal securities laws and (ii) such
Liens as are created by the Purchaser.
 
(e)           The Common Units are listed on the NASDAQ, and Regency has not
received any notice of delisting.  As of the date hereof, a “Notification Form:
Listing of Additional Shares” and supporting documentation, if required, related
to the Purchased Units has been filed with the NASDAQ.
 
9

--------------------------------------------------------------------------------


Section 3.03    Registration Statement and Prospectus.  A registration statement
on Form S-3 (File No. 333-141809) pursuant to which to the Purchased Units will
be offered has (i) been prepared by Regency in conformity with the requirements
of the Securities Act, and the rules and regulations (the “Rules and
Regulations”) of the Commission thereunder, (ii) been filed with the Commission
under the Securities Act, and (iii) become effective under the Securities
Act.  Copies of such registration statement and each of the amendments thereto,
if any, have been delivered by Regency to the Purchaser.  As used in this
Agreement, “Effective Time” means the date and the time as of which such
registration statement, or the most recent post-effective amendment thereto, if
any, was declared effective by the Commission; “Effective Date” means the date
of the Effective Time; “Registration Statement” means the registration statement
referred to above, as amended at the Effective Time; and “Prospectus” means the
final prospectus supplement relating to the Purchased Units and the offering
thereof, including the accompanying base prospectus, as first filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations after the date
and time this Agreement is executed.  Reference made herein to the Prospectus
shall be deemed to refer to and include any information incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act, as
of the date of such Prospectus, and any reference to any amendment or supplement
to the Prospectus shall be deemed to refer to and include any document filed
under the Exchange Act after the date of such Prospectus, and incorporated by
reference in the Prospectus; and any reference to any amendment to the
Registration Statement shall be deemed to include any periodic report of Regency
filed with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act
after the Effective Time that is incorporated by reference in the Registration
Statement.  The Commission has not issued any order preventing or suspending the
use of any Prospectus.
 
Section 3.04    Regency SEC Documents.  Regency has timely filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents together with the Registration Statement, collectively the
“Regency SEC Documents”).  The Regency SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “Regency Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed Regency
SEC Document filed prior to the date hereof) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in light of
the circumstances under which they were made in the case of any prospectus) not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable,
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) in the case of the Regency Financial Statements, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission), and
(e) in the case of the Regency Financial Statements, fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of
Regency and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended.  KPMG LLP
is an independent, registered public accounting firm with respect to Regency and
the General Partner and has not resigned or been dismissed as independent public
accountants of Regency or the General Partner as a result of or in connection
with any disagreement with Regency on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.
 
10

--------------------------------------------------------------------------------


Section 3.05    No Material Adverse Change.  Except as set forth in or
contemplated by the Regency SEC Documents filed with the Commission on or prior
to the date hereof, since the date of Regency’s most recent Form 10-K filing
with the Commission, Regency and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) change, event, occurrence, effect, fact, circumstance or
condition that has had or would be reasonably likely to have a Regency Material
Adverse Effect, (b) acquisition or disposition of any material asset by Regency
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business or as disclosed in the
Regency SEC Documents, or (c) material change in Regency’s accounting
principles, practices or methods.
 
Section 3.06    Litigation.  Except as set forth in the Regency SEC Documents,
there is no action, suit, or proceeding pending (including any investigation,
litigation or inquiry) or, to Regency’s knowledge, contemplated or threatened
against or affecting any of the Regency Parties or any of their respective
officers, directors, properties or assets, which (a) questions the validity of
this Agreement or the right of Regency to enter into this Agreement or to
consummate the transactions contemplated hereby or (b) (individually or in the
aggregate) would be reasonably likely to result in a Regency Material Adverse
Effect.
 
Section 3.07    No Conflicts; Compliance with Laws.  The execution, delivery and
performance by Regency of the Basic Documents and compliance by Regency with the
terms and provisions hereof and thereof, and the issuance and sale by Regency of
the Purchased Units, do not and will not (a) assuming the accuracy of the
representations and warranties of the Purchaser contained herein and their
compliance with the covenants contained herein, violate any provision of any Law
or Permit having applicability to Regency or any of its Subsidiaries or any of
their respective Properties, (b) conflict with or result in a violation or
breach of any provision of the certificate of limited partnership or other
organizational documents of Regency, or the Partnership Agreement, or any
organizational documents of any of Regency’s Subsidiaries, (c) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
contract, agreement, instrument, obligation, note, bond, mortgage, license, loan
or credit agreement to which Regency or any of its Subsidiaries is a party or by
which Regency or any of its Subsidiaries or any of their respective Properties
may be bound, or (d) result in or require the creation or imposition of any Lien
upon or with respect to any of the Properties now owned or hereafter acquired by
Regency or any of its Subsidiaries, except in the case of clause (b) where any
such conflict, violation, default, breach, termination, cancellation, failure to
receive consent, approval or notice, or acceleration with respect to the
foregoing provisions of this Section 3.07 would not be, individually or in the
aggregate, reasonably likely to result in a Regency Material Adverse Effect.
 
Section 3.08    Authority, Enforceability.  Regency has all necessary
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents, and the execution, delivery and performance by
Regency of the Basic Documents has been duly
 
11

--------------------------------------------------------------------------------


authorized by all necessary action on the part of the General Partner; and the
Basic Documents constitute the legal, valid and binding obligations of Regency,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity and
except as the rights to indemnification may be limited by applicable law.  No
approval from the holders of the Common Units, Subordinated Units or the Class D
Units is required in connection with Regency’s issuance and sale of the
Purchased Units to the Purchaser.
 
Section 3.09    Approvals.  Except for the approvals that have already been
obtained, no authorization, consent, approval, waiver, license, qualification or
written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Regency of any of the
Basic Documents, except where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption from, or
to make such filing, declaration, qualification or registration would not,
individually or in the aggregate, be reasonably likely to have a Regency
Material Adverse Effect.


Section 3.10    MLP Status.  Regency has, for each taxable year beginning after
December 31, 2005, during which Regency was in existence, met the gross income
requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986, as
amended.
 
Section 3.11    Investment Company Status.  Regency is not an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
Section 3.12    Certain Fees.  No fees or commissions are or will be payable by
Regency to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.  Regency agrees that it will indemnify and hold harmless each
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Regency or alleged to have been incurred by Regency in connection with the sale
of the Purchased Units or the consummation of the transactions contemplated by
this Agreement.
 
Section 3.13    No Side Agreements.  There are no agreements by, among or
between Regency or any of its Affiliates, on the one hand, and any Purchaser or
any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents nor promises or inducements
for future transactions between or among any of such parties.
 
Section 3.14    Insurance.  Regency and its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged.  Regency does not have any reason to believe that it or any Subsidiary
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business.
 
12

--------------------------------------------------------------------------------


Section 3.15    Internal Accounting Controls.  Regency and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Regency is not aware of any failures of such internal accounting
controls.
 
Section 3.16    Listing and Maintenance Requirements.  The issuance and sale of
the Purchased Units does not contravene NASDAQ rules and regulations.
 
Section 3.17    Confidential Information.  To the knowledge of Regency, none of
its employees or executive officers has disclosed material non-public
information (other than the fact that Regency was contemplating a private
financing) to any prospective investor who has not entered into a
confidentiality or non-disclosure agreement between such prospective investor
and Regency relating to such information.
 
Section 3.18    Further Agreements of Regency.  Regency shall prepare the final
prospectus supplement relating to the Purchased Units and the offering thereof
in a form approved by the Purchaser and file such final prospectus supplement
and the accompanying base prospectus, which together constitute the Prospectus,
pursuant to Rule 424(b) under the Securities Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
OF THE PURCHASER
 
The Purchaser hereby represents and warrants and covenants to Regency that:
 
Section 4.01    Existence.  The Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
 
Section 4.02    Authorization, Enforceability.  The Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
by the Purchaser and the consummation by it of the transactions contemplated
hereby have been duly and validly authorized by all necessary legal action, and
no further consent or authorization of the Purchaser is required. This Agreement
has been duly executed and delivered by the Purchaser and constitutes legal,
valid and binding obligations of the Purchaser; provided that, the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity and except as
the rights to indemnification may be limited by applicable law (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
13

--------------------------------------------------------------------------------


Section 4.03    No Breach.  The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which the Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of the
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of the Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over the Purchaser or the property or assets of the
Purchaser, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by this Agreement.
 
Section 4.04    Certain Fees.  No fees or commissions are or will be payable by
the Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.  The Purchaser agrees that it will indemnify and
hold harmless Regency from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
 
Section 4.05    No Side Agreements.  There are no other agreements by, among or
between the Purchaser and any of its Affiliates, on the one hand, and Regency or
any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents, and there are no promises or
inducements for future transactions between or among any of such parties.
 
Section 4.06    Short Selling.  The Purchaser has not entered into any short
sales of the Common Units owned by it between the time it first began discussion
with Regency about the transactions contemplated by this Agreement and the date
hereof (it being understood that the entering into of a total return swap shall
not be considered a short sale of Common Units).
 
Section 4.07    Regency Information. The Purchaser acknowledges and agrees that
Regency has provided or made available to the Purchaser (through EDGAR,
Regency’s web site or otherwise) the Registration Statement and all other
Regency SEC Documents, as well as all press releases issued by Regency through
the date of this Agreement.
 


 
ARTICLE V
 
INDEMNIFICATION, COSTS AND EXPENSES
 
Section 5.01    Indemnification by Regency.  Regency agrees to indemnify the
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the
 
14

--------------------------------------------------------------------------------


reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of, or in any way related to the breach of any
of the representations, warranties or covenants of Regency contained herein,
provided such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty.
 
Section 5.02    Indemnification by the Purchasers.  The Purchaser agrees to
indemnify Regency, the General Partners and their respective Representatives
(collectively, “Regency Related Parties”) from, and hold each of them harmless
against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages, or expenses of any kind
or nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty, provided, however, that the liability of each
Purchaser shall not be greater in amount than such Purchaser’s Allocated
Purchase Price.
 
Section 5.03    Indemnification Procedure.  Promptly after any Regency Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known.  The Indemnifying Party shall have the
right to defend and settle, at its own expense and by its own counsel, any such
matter as long as the Indemnifying Party pursues the same diligently and in good
faith. If the Indemnifying Party undertakes to defend or settle, it shall
promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control.  Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party.  After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has failed to assume
 
15

--------------------------------------------------------------------------------


 
the defense and employ counsel or (B) if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred.  Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrong doing by, the Indemnified Party.
 
ARTICLE VI
 
MISCELLANEOUS
 
Section 6.01    Interpretation and Survival of Provisions.  Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever Regency has an obligation under the Basic Documents, the
expense of complying with that obligation shall be an expense of Regency unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by the Purchaser, such action shall be in the Purchaser’s sole
discretion unless otherwise specified in this Agreement.  If any provision in
the Basic Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Basic Documents
shall be construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Basic Documents, and
the remaining provisions shall remain in full force and effect.
 
Section 6.02    Survival of Provisions.  The representations and warranties set
forth in Sections 3.02, 3.08, 3.09, 3.11, 3.12, 4.02, 4.04 and 4.05 hereunder
shall survive the execution and delivery of this Agreement indefinitely, and the
other representations and warranties set forth herein shall survive for a period
of twelve (12) months following the Closing Date regardless of any investigation
made by or on behalf of Regency or the Purchaser.  The covenants made in this
Agreement or any other Basic Document shall survive the Closing of the
transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment or repurchase thereof.  All indemnification obligations of Regency and
the Purchasers and the provisions of Article V shall remain operative and in
full force and effect unless such obligations are expressly terminated in a
writing referencing that individual Section, regardless of any purported general
termination of this Agreement.
 
16

--------------------------------------------------------------------------------


Section 6.03    No Waiver; Modifications in Writing.
 
(a)           Delay.  No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.
 
(b)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Basic Document (except in the case of the
Partnership Agreement for amendments adopted pursuant to Section 13.1 thereof)
shall be effective unless signed by each of the parties hereto or thereto
affected by such amendment, waiver, consent, modification, or termination.  Any
amendment, supplement or modification of or to any provision of this Agreement
or any other Basic Document, any waiver of any provision of this Agreement or
any other Basic Document, and any consent to any departure by Regency from the
terms of any provision of this Agreement or any other Basic Document shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on Regency in any case shall entitle Regency to any other
or further notice or demand in similar or other circumstances.
 
Section 6.04    Binding Effect; Assignment.
 
(a)           Binding Effect.  This Agreement shall be binding upon Regency, the
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
 
(b)           Assignment of Rights.  All or any portion of the rights and
obligations of the Purchaser under this Agreement may be transferred by the
Purchaser to any Affiliate of the Purchaser without the consent of Regency.  No
portion of the rights and obligations of the Purchaser under this Agreement may
be transferred by the Purchaser to a non-Affiliate without the written consent
of Regency.
 
Section 6.05     Non-Disclosure.  Other than the Form 8-Ks to be filed in
connection with this Agreement, Regency, the General Partner, their respective
Subsidiaries and any of their respective Representatives shall disclose the
identity of, or any other information concerning, the Purchaser, any Purchaser
or any of their Affiliates only after providing the Purchaser a reasonable
opportunity to review and comment on such disclosure; provided, however, that
nothing in this Section 6.05 shall delay any required filing or other disclosure
with the Commission, NASDAQ or any Governmental Authority or otherwise hinder
Regency, the General Partner, their respective Subsidiaries or their
Representatives’ ability to timely comply with all laws or rules and regulations
of the Commission, NASDAQ or other Governmental Authority.
 
17

--------------------------------------------------------------------------------


Section 6.06    Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:
 
(a)           If to the Purchaser:


Joseph Herlihy
Neuberger Berman, LLC
605 Third Avenue
New York, NY 10158


with a copy to:
Brad Cetron, Senior Vice President
Neuberger Berman, LLC
605 Third Avenue
New York, NY 10158


(b)           If to Regency:
 
Regency Energy Partners LP
1700 Pacific, Suite 1900
Dallas, Texas 75201
Attention: Dan Fleckman, Executive Vice President
Facsimile: (214) 750-1749


with a copy to:
 
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention:  Doug McWilliams
Facsimile:  (713) 615-5725
Internet electronic mail:  dmcwilliams@velaw.com


 
or to such other address as Regency or the Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; upon actual
receipt if sent by certified or registered mail, return receipt requested, or
regular mail, if mailed; upon actual receipt of the overnight courier copy, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.
 
Section 6.07    Entire Agreement.  This Agreement, the other Basic Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
 
18

--------------------------------------------------------------------------------


 
granted by Regency or any of its Affiliates or the Purchaser or any of its
Affiliates set forth herein or therein.  This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
 
Section 6.08                                 Governing Law.  This Agreement will
be construed in accordance with and governed by the laws of the State of New
York without regard to principles of conflicts of laws.
 
Section 6.09                                 Waiver of Jury Trial.  Each party
to this Agreement irrevocably waives the right to a trial by jury in connection
with any matter arising out of this Agreement to the fullest extent permitted by
applicable law.
 
Section 6.10                                 Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
 

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
REGENCY ENERGY PARTNERS LP
By:            Regency GP LP, its general partner
By:           Regency GP LLC, its general partner




By: /s/ Stephen L. Arata
Name:  Stephen L. Arata
Title:  Executive Vice President and Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

NEUBERGER BERMAN, LLC,
As investment advisor for certain clients on behalf of whom Neuberger is
purchasing these securities




By: /s/ Joseph Herlihy
Name:  Joseph Herlihy
Title:  Managing Director




 
 
 

--------------------------------------------------------------------------------

 

Exhibit A – Form of Opinion of Regency Counsel
 
Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Unit Purchase Agreement, dated July 24, 2008 (the “Purchase
Agreement”), by and among Regency Energy Partners LP (“Regency”) and the
purchasers named therein (the “Purchasers”).  Regency shall furnish to the
Purchaser at the Closing an opinion of Vinson & Elkins L.L.P., counsel for
Regency, addressed to the Purchasers and dated the Closing Date in form
satisfactory to Baker Botts L.L.P., counsel for the Purchasers, and the
Purchasers, stating that:
 
(i)           The Purchase Agreement has been duly authorized, executed and
delivered by the Partnership.
 
(ii)           The Registration Statement has become effective under the
Securities Act and, to such counsel’s knowledge, no stop order suspending the
effectiveness of the Registration Statement and no proceedings for that purpose
are pending or threatened under the Securities Act; and the Common Units are
registered under Section 12 of the Exchange Act.
 
(iii)           No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) under the Delaware LP Act, the
Delaware LLC Act, the federal law of the United States of America or the laws of
the State of Texas is required in connection with the offering, issuance and
sale by Regency of the Purchased Units, the execution, delivery and performance
of the Purchase Agreement by Regency or the consummation by Regency of the
transactions contemplated the Purchase Agreement, except for such consents (i)
required under the Securities Act, the Exchange Act and state securities or
“Blue Sky” laws, as to which we do not express any opinion, (ii) that have been
obtained or made or (iii) that, if not obtained, would not, individually or in
the aggregate, have a Material Adverse Effect.
 
(iv)           The Registration Statement, at the Effective Time, and the
prospectus contained in the Registration Statement, at the Effective Time,
appear on their face to comply as to form in all material respects with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder, except that in each case we express no opinion with respect to the
financial statements and the notes and schedules thereto, and the financial and
accounting data included or incorporated by reference in or omitted from the
Registration Statement or the Prospectus.
 


 
